Eschweiler, J.
We deem it unnecessary to determine the exact legal relationship concerning the building of the scaffold as between the Hardware Company, having the contract for the .tin work and for which work the scaffold was necessary, and the Preston Company, furnishing some of *159the lumber and some of. the labor in connection with its erection.
Without discussing the evidence in detail, we think there was sufficient to warrant the conclusion reached below and that there was no such complete, temporary surrender of control by the Hardware Company over Morin, its employee, or recognition by him of the Preston Company as a temporary employer, so that it must be said as a matter of law, assuming now the verity of appellants’ version of the transactions, that the former relationship of employer and employee was for the moment severed and a new one created. Since such a claimed change in relationship cannot be pronounced as a matter of law, the judgment must be sustained.
By the Court. — Judgment affirmed; respondents F. J. Preston Company and Builders Mutual Casualty Company to have one bill of costs.